I should like to congratulate the President on his election to the presidency of the thirty-sixth session of the General Assembly. In electing him the Assembly has recognized both his outstanding personal qualities as a diplomat, deeply versed in United Nations affairs, and the growing importance of Iraq, a country with which Ireland has recently developed closer relations. I wish also to pay a tribute to his predecessor, Mr. von Wechmar of the Federal Republic of Germany, who presided over the last session with great skill and dedication. I join in the tributes which have already been paid to our SecretaryGeneral for his untiring efforts in the cause of peace in such difficult times.
151.	It is a pleasure to welcome to the General Assembly the representatives of Vanuatu and of Belize. My country, as a member of the Security Council, had the honor to join in recommending both for membership of
the United Nations.
152.	The international outlook in this month of September 1981 is sombre indeed as sombre as it has been at any time in recent years. Change and flux have always been a feature of international life, but as we start this session of the Assembly it must be clear to all of us that strains and pressures are building up in many areas to a dangerous degree.
153.	First, over the past year relations between the superPowers have deteriorated, and there are signs that the next year may bring a period of challenge and confrontation rather than of dialog and agreement.
154.	Secondly, the prospect of any serious effort towards disarmament seems to be receding. The talk is rather of new weapon systems, of higher defense spending and of the possibility of actually fighting a nuclear war.
155.	Thirdly, tensions in several regions where there are serious problems of long standing have increased dangerously over the past year. The Middle East and southern Africa continue to present problems that concern and threaten all of us. Conflicts continue in countries such as Afghanistan, Kampuchea and El Salvador, and there is open war between Iran and Iraq.
156.	Fourthly, the general world economic outlook continues to be discouraging; and there has been little serious progress in the effort to reorganize the world economy on a fairer basis. Major change which is necessary in the common interest is no closer than it was a year ago, and many millions of the world's peoples have little reason to expect any early improvement in their lot.
157.	Each of those sources of conflict and tension is dangerous enough in itself, but the pressures they generate now seem to be intensifying and to be reinforcing one another. The result has been a general increase in international tension over the past year and an increased strain on the fabric and structures of international life.
158.	The question for each of us, large or small, at the start of this session is how we can use the framework, structures and procedures offered by the United Nations and its family of related agencies to make the world at the end of another year less dangerous than it is today at the start of our session. Over the next three months the General Assembly faces a long agenda of issues in the political, economic, social, legal and human rights fields. The views of the 10 members of the European Community, to which Ireland belongs, have already been stated in this debate by Lord Carrington, the Secretary of State for Foreign and Commonwealth Affairs of the United Kingdom [8th meeting]. I should like, in this national statement, to set out more fully the views of my own Government on the most important of the issues before us.
159.	There is at least one area of importance where some significant progress has been made. This is the Third United Nations Conference on the Law of the Sea, which is probably the most ambitious global undertaking of the United Nations in recent years. The wide variety of issues and the different national interests involved have made the work difficult to complete, but considerable progress has been made and my Government is happy at the extent of the agreement already reached. Many fundamental issues have been negotiated to the stage where consensus seems feasible and only a few outstanding issues remain unresolved. I hope that the program of work which the Conference has set itself for the next session can be adhered to, so that it will be the final decision-making session, and that a comprehensive convention on the law of the sea can be adopted by consensus next year. •
160.	On the other hand, the deterioration of relations between the superPowers has blocked any real progress on disarmament during the past year. Mutual distrust has led instead to an emphasis on arming rather than on disarming. We all know the difficulties. Each Power or alliance views the arms which it acquires and stockpiles for itself as defensive. It is those of its opponents or potential adversaries which are seen as dangerous and contributing to tension. It is understandable that States should wish to ensure their own security. But the increase in the armaments which one side feels to be necessary to ensure its security increases in the same proportion the insecurity of its rival. So they are caught in an apparently unending arms spiral. The arms race becomes itself a cause as well as a consequence of increased international tension.
161.	The nuclear arms race now seems to be in the process of escalating in an exceptionally dangerous manner. The theory of nuclear deterrence is one which many may have grudgingly accepted. My country has never believed that deterrence could be a really durable basis for a stable and peaceful world order. But until now, at least, this approach has been based on the assumption that nuclear weapons would Clever be used. There is now, however, a growing view in some circles that it might be possible actually to fight and to win a nuclear war. This new theory could mean that nuclear war, far from being unthinkable, could come to be seen as a rational instrument of State policy. Such a theory challenges the dictates of common sense and threatens to undermine the moral prohibitions which so far have averted the ultimate disaster.
162.	What we need now from the nuclear Powers are some practical measures of arms control which would limit the growth of nuclear weapons as a necessary preliminary to later agreement on their reduction. That at least would give some hope of progress on other disarmament issues. My delegation has been encouraged by" the announcement that the United States and the Soviet Union have agreed to begin talks in Geneva on 30 November on limiting so-called tactical forces. But this can only be a small beginning in a world of nuclear danger. The world needs a good deal more, and needs it soon. For sometime now Ireland., like many other countries, has been pressing for a treaty imposing a complete ban on all nuclear testing in any environment, and pending that a voluntary moratorium on any further tests. This would be a token of the nuclear Powers' good faith and would help to dispel some of the increasing distrust which is damaging international relations.
163.	We also believe that a new and serious effort is needed to strengthen the Treaty on the NonProliferation of Nuclear Weapons in order to prevent their further spread. There is an urgent need for a chemical weapons convention, particularly in view of some recent developments. We want to see early progress in other areas relating to disarmament, including so-called confidence-building measures to help diminish international distrust. A new more positive approach by all participants in the review conference of the Final Act of Helsinki, at Madrid, and at the Committee on Disarmament in Geneva would, we believe, help in changing for the better the present international climate.
164.	The steady increase in military expenditure is not only dangerous in itself but also a wasteful diversion of the world's resources from development. Poverty, malnutrition, disease and illiteracy all the effects of under-development remain daily realities for the vast majority of the world's population. In terms of sheer numbers, more people today live lives of misery and want and more people die of hunger than ever before. This situation is an affront to the human conscience. Because of its universal character, the United Nations system has a vital role to play in promoting development. Ireland fully supports that role. We believe that the emergence of the NorthSouth dialog is one of the most encouraging achievements of international cooperation during the past decade. But it must be a real and constructive dialog and not a mere exchange of statements on existing positions. The problems are such that practical solutions must be found urgently.
165.	Ireland wants to see a renewal, an expansion and a strengthening of the NorthSouth dialog. We believe that the United Nations has the capacity to respond to the demands of a new dialog as well as to the need for measures to accelerate growth in developing countries and to improve the global economy. In particular, we look forward to an early start on a process of global negotiations, which we believe will promote growth and development of benefit to the entire international community. Our hope is that the meeting next month in Cancun will facilitate and speed up preparations for the global negotiations. We want to see the fundamental issues tackled and imaginative but practical solutions devised to meet the many problems now facing us.
166.	I am happy to record that my Government, on coming to office three months ago, pledged that Ireland intends to reach the United Nations target of 0.7 per cent of gross national product for official development assistance by the end of this decade. This will.be done by progressively increasing our allocations for development assistance each year and will be accompanied by an emphasis on maximum effectiveness of our aid within a balanced overall program. In the context of the overall target we are committed to devoting at least 0.15 per cent of our gross national product to the least developed countries.
167.	Concern for human dignity, however, must not be limited to economic issues only. In recent years, situations in which society operates in such a way as to deprive people of their fundamental rights in a serious and systematic way have rightly become the concern of the international community as a whole. It is over 30 years since the proclamation of the Universal Declaration of Human Rights. In that period, the influence of the Declaration has increased immeasurably. The general principles of the Declaration have been given more detailed legal status through the human rights instruments subsequently adopted by the United Nations, and the Organization has developed its procedures and machinery for examining gross and consistent violations. We want to see that capacity improved. In particular, the section of the Secretariat dealing with human rights should be strengthened.
168.	Even though the United Nations is still in a position to investigate only some of the gross violations in the world, there is evidence that progress is being made in such investigations. The extension by the Commission on Human Rights of the mandate of the Working Group on Enforced or Involuntary Disappearances reveals the willingness to investigate that widespread problem. The range of internationally agreed instruments enabling the.United Nations to take action in regard to specific categories of violation is also being widened. At this session of the General Assembly we shall consider, with a view to adopting and solemnly proclaiming, the draft Declaration on the Elimination of All Forms of Intolerance and of Discrimination Based on Religion or Belief.5 That is the outcome of nearly 20 years of work within the United Nations. It will define in some detail a very important human right the right to freedom of belief.
169.	At this session the Assembly will also examine allegations of serious and widespread human rights violations arising our of conditions in certain Member States. I do not want to overlook violations in other countries, but I should say that the situation in El Salvador is a matter of particular concern to many people in Ireland. The callous disregard for human life in the political struggle and the murders which have taken place on a massive scale have shocked the world. We are convinced that the desperate plight of the population can best be alleviated by an end to outside interference and by the negotiation of a just and durable settlement. In this connection, Ireland accepts the principles underlying the recent Joint FrancoMexican Declaration on El Salvador, which, as the Minister for Foreign Affairs of France, Mr. Cheysson, said earlier in this debate [9th meeting], has served as a reminder of the need to let each people settle its own affairs by political and democratic processes.
170.	In many regions of the world where there are conflicts or potential conflicts, the increased tensions to which I referred earlier can be clearly seen.' One such area is southern Africa, where Namibia is still occupied illegally, where acts of aggression continue to be launched by South Africa against other States in the region, and where the policies of apartheid are rigorously applied within South Africa.
171.	The joint statement by the Ministers for Foreign Affairs of the Western contact group on Namibia of 24 September 1981, has given us some hope that Security Council resolution 435 (1978) will be implemented and that Namibia will become independent in 1982. We welcome that statement and hope that every effort will be made to ensure .that the negotiating process regains momentum. Should our hopes once again be dashed and South Africa again refuse to comply with the decisions of the Security Council on Namibia or attempt to postpone indefinitely Namibia's independence, we believe that the Security Council should be ready to discharge its responsibilities effectively and without delay. The seriousness of the situation in southern Africa and the need to achieve a rapid, just and peaceful settlement for Namibia, were demonstrated in recent weeks by the actions of South Africa against other States in the region, particularly Angola. I repeat here what we have already stated in the Security Council that Ireland condemns South Africa's aggression against Angola as a violation of Angola's sovereignty and of the Charter of the United Nations.
172.	Underlying the problem of southern Africa is the apartheid system in South Africa. That is not an issue on which it is possible to maintain a neutral attitude. Apartheid constitutes a direct challenge to the values which are enshrined in the Charter of the United Nations. We have seen no meaningful changes in South Africa's apartheid laws. Rather, those appear to be applied in an increasingly ruthless manner. The South African Government removes thousands by force to so-called homelands; it applies the pass laws rigidly; it maltreats its political prisoners; it imposes harsh sentences on opponents of apartheid, such as the recent death sentences on a number of members of the ANC; it continues to impose banning orders; it systematically suppresses all efforts to move towards a truly democratic society.
173.	Apartheid cannot succeed and the policies which flow from it will ultimately fail. Those in power in South Africa should face now the reality of their situation. Elaborate diversionary propaganda exercises aimed at persuading the world that all is well in South Africa deceive few, save, perhaps, those who devise them.
174.	The Middle East is another area where a long-festering dispute has given rise to periodic outbreaks of violence on a massive scale which are dangerous not only for the region but also for the world as a whole. In recent months, we have witnessed the attack on the nuclear facility in Baghdad, the heavy casualties in Beirut on 17 July and the loss of further Lebanese, Israeli and Palestinian lives in hostilities in the IsraelLebanon border area. Those developments render all the more urgent the conclusion of a just, lasting and comprehensive peace settlement in the Middle East.
175.	The Foreign Secretary of the United Kingdom, in his statement on behalf of the 10 members of the European Community, has already outlined the principles which we believe to be basic, and has emphasized our determination to work towards such a settlement, Ireland, as a member of the Community, fully shares those views. In the search for a way forward, we also consider particularly interesting and worthy of serious consideration the statement by His Royal Highness Prince Eahd of Saudi Arabia, setting out the principles advocated by his Government for a settlement.
176.	This conflict is a particularly difficult and intractable one because it is a conflict of rights. We believe that acceptance by the parties to the conflict of the principles already enunciated by the member States of the European Community, namely, the right to security and existence of all States in the region, including Israel, and justice for all its peoples, is essential if progress is to be made towards a peace settlement. An integral element in these principles is full exercise of their right to self-determination by the Palestinian people within the framework of a comprehensive settlement in the negotiation of which all concerned, including the PLO, play their full part. It is our hope that each of the parties involved will be able to accept a role for the others in the negotiation of a settlement on this basis.
177.	Lebanon is a particularly tragic casualty in the Middle East conflict. Its problems are largely a consequence of the larger conflict in which it has become a battleground. The cessation of armed attacks called for in Security Council resolution 490 <1981) of last July is holding, and this has brought, if not peace, some respite from violence. But experience has shown that to offer reasonable hope of something more than a temporary lull in hostilities such arrangements must be consolidated and built on. Ireland continues to contribute troops to UNI FIL, as we have done to nearly every United Nations peacekeeping operation since we joined the United Nations 26 years ago. I should like to pay a tribute to the courage and devotion to duty of the members of that Force from all 11 countries involved and to express my sympathy for the losses they have suffered. It is essential that all of the parties concerned extend to UNIFIL their full and unconditional cooperation.
178.	Elsewhere in the Middle East, war continues between Iran and Iraq and no end seems to be in sight despite the efforts of several mediation missions. There are also continuing conflicts in central and southern Asia, in Afghanistan and in Kampuchea.
179.	The past 18 months have brought great suffering to the Afghan people, large numbers of whom have been forced into exile in neighboring countries, particularly Pakistan. The crisis not only affects the country itself but also imposes severe difficulties in neighboring States and threatens both regional stability and international peace. My Government believes that any settlement must necessarily provide for the withdrawal of foreign troops and the creation of conditions in which the people of Afghanistan can determine their own form of government, free from outside intervention. The initiative of the European Community offers a reasonable means of advancing towards a negotiated settlement and of returning Afghanistan to its traditional independent and nonaligned status.
180.	The people of Kampuchea too have undergone appalling suffering over recent years as a result of domestic cruelties and the hardships imposed by foreign invasion and occupation. Here too we believe that a comprehensive political settlement is needed. This should lead to an independent Kampuchea, whose people would be free to select the Government of their choice. In our view, Kampuchea should be free from any foreign military presence, it should maintain friendly relations with all the countries of the region and it should have the benefit of international assistance for reconstruction. We hope that Viet Nam and other nations whose cooperation is essential for arriving at a peaceful solution may soon agree to join with others in the international community to discuss a settlement on the lines I have indicated.
181.	The right of every people to freedom from outside intervention applies too to Poland, a country for whose people we in Ireland have a special regard. We believe that, in accordance with the provisions of the United Nations Charter and the Final Act of Helsinki, it is for the Polish people themselves to determine their own future without the threat of any intervention in their internal affairs.
182.	I have spoken here of a series of world problems and the approach which my Government takes to them. I feel it right at the end of this statement to refer to a problem nearer home, that of Northern Ireland. I want to inform the world Assembly of the approach of the new Irish Government to that issue.
183.	In the past 10 years violence in Northern Ireland has led to the deaths of 2,150 persons. This year alone deaths due to political violence have already reached a figure of 85. For a community of only one and a half million people these figures reflect much suffering and very serious community diversions. What is the origin of this tragic situation?
184.	As it moved to independence just over 60 years ago, Ireland was divided. A long and complex history had left a minority in the northeastern corner of the island who favored the existing union with Great Britain and were not prepared to join the majority in independence. So Northern Ireland was created and remained within the United Kingdom. Within this area, the Unionists, who were a minority in the island, now became a local majority. There was also a substantial minority who strongly opposed this settlement, which had made them a minority within Northern Ireland, and who aspired to a reunification of the whole island of Ireland. The result ever since has been a divided community in Northern Ireland, where political identity and loyalty has always been the basic issue in democratic elections and where violence has flared up at frequent intervals.
185.	Historians may argue whether the problem of Northern Ireland was in its origin a colonial one. My Government does not approach the issue in this way. Nor do we see it as a matter of disputed territory or a claim of some kind by the Government and the people of the south on Northern Ireland. The central issue for all of us in Ireland today is peace, not peace in the sense merely of an end to violence although that of course is vital but peace in the wider sense of reconciliation and of healing.
186.	This is necessarily a broad and general aim to which many would subscribe. The question is how to bring it about. What policies, what efforts and what changes will be needed? What future political structures will be necessary within Northern Ireland, between north and south in the island of Ireland and between Ireland and Great Britain, two countries which have been linked so closely and for so long? And how are the extremists of whatever political outlook whose recourse to violence opens new wounds instead of promoting healing and reconciliation to be dealt with? These are difficult questions, and they preoccupy my Government.
187.	What I can do here is indicate very clearly the direction my Government will try to take and the principles we will try to follow.
188.	First, as I said, our primary aim is peace, healing and reconciliation. It follows that we utterly repudiate violence, because violence in such a situation not only causes human suffering, but also keeps open old bitterness and cruelly opens new wounds.
189.	Secondly, the claim by the men of violence to derive legitimacy from the past or from the future for acts of violence in Ireland today is a spurious one. By their actions those who make this claim are replacing the dream of Irish unity by a nightmare of violence and discord. The freedom won by the people of Ireland with much difficulty in the past was the freedom for each generation of people living in Ireland to choose the type of society they want for themselves and for their children. No Irish Government will allow that freedom of choice to be usurped.
190.	Thirdly, my Government is open in its outlook and approach. It is ready to examine, to consider and, if major change is needed, to propose to our electorate whatever may best advance our basic aim of healing and reconciliation in Ireland.
191.	Fourthly, to this end, too, we will do what we can to promote good will and understanding through dialog across the community divisions in Northern Ireland and also between north and south in the island of Ireland.
192.	Fifthly, we want to do all this within a framework which gives expression to and further promotes the many close links between the islands of Ireland and Great Britain.
193.	Unfortunately, for many months now an immediate and pressing issue the hunger strike by prisoners in Northern Ireland has diverted attention and energy from those broader aims. That issue, related as it is to prison conditions in Northern Ireland and to the status to be accorded in prison to those who have been convicted of violence, has attracted worldwide attention. It is natural that it should do so. Self-sacrifice, particularly through a long drawn-out hunger strike, testifies to deep conviction, and it arouses human emotions of sympathy and concern for those who are prepared to accept such a long and slow death. It is thus a weapon of great power. But it is a weapon; and in Northern Ireland it is a weapon which has been used with great determination by organizations and people who themselves have shown the most ruthless lack of concern for human suffering. In the words of the Irish poet Yeats: "Too long a sacrifice makes a stone of the heart." The hunger strike and its needless prolongation have made a stone of many hearts in Northern Ireland today.
194.	Since it began in early 1981, 10 persons have died on hunger strike. But in that same period some 64 other persons have died by violence in the area, 40 of them struck down without mercy by those very organizations which seek to mobilize support and humanitarian concern around the world for their own members who are serving prison sentences in Northern Ireland for earlier acts of violence.
195.	My Government has deep sympathy for all who suffer in Northern Ireland. No one of compassion could be indifferent in human terms to each successive death as it occurs. But what is one to say of those who encourage and use the long drawn-out and widely publicized death of a young hunger striker to call for human rights while they themselves are meting out death most cruelly and without compassion to those whom they choose to see as opponents of'Irish unity. For our part, the Irish Government, speaking for the great majority of the Irish people, wants to see an end to killing, to violence of all kinds and to the voluntary sacrifice of lives used as a weapon in a campaign of violence. We want this for humanitarian reasons but also because we know that the hunger strike is a weapon to gain support for those who use violence and we want to see that weapon defused and disarmed.
196.	There have been times in recent months when it seemed to us that the hunger strike could have been brought to an end without any concession of principle, that is, without conceding so-called political status, if the prison authorities were to make changes in certain limited respects in the rules under which the prisoners are held, while continuing to ensure, as they must, the good governance of the prison system as a whole. My Government, in its continuing contacts with the British Government, has sought to encourage it to consider whether any such measure might be open to it and could be introduced without concession on basic principle. Our hope was that lives could be saved in prison and outside and that the weapon of the hunger strike would thereby be blunted and defused. We believe that some such changes are possible without yielding on principle, and we hope that, they will be made by the British Government in View of its particular responsibilities. But I want to emphasize here also the responsibility for an end to this stubborn confrontation on the part of those members of paramilitary bodies who have organized it and sought thereby to mobilize support for their campaign of violence.
197.	Many public figures in Ireland in both the political and religious life of the country have called insistently for an end to the hunger strike and an end to the campaign of violence. Those calls simply must be heeded. I want to echo and amplify them in the Assembly. The hunger strike and the campaign of violence with which it is closely linked are tragic and ultimately futile diversions from an aim which most Irish people share that of bringing healing and reconciliation to the island of Ireland and lifting the burden of history from the shoulders of all its people.
198.	I began my statement here today by referring to the sombre international climate and the need to do what we can at this session of the Assembly to improve it, to lessen tensions and to ease conflicts. That is our aim too in Ireland. I have tried to explain to representatives the approach that we are taking, and I ask for their support and understanding for what we are trying to do. I hope that by the time I come to speak to the Assembly next year I will be able to report progress and that I may be able to talk to representatives of real movement towards peace and reconciliation in Ireland.
199.	In summary, we in Ireland seek peace in the world through the instrumentality of the United Nations; we seek peace in the many trouble spots of the world through the United Nations and other international agencies; and we seek peace in our own small island through the same principles of justice and mutual understanding that form the basis of the work of the United Nations.
